


Consulting Agreement


November 16, 2015
    
Clay H. Kiefaber
[Address]
    
Re:    Consulting Agreement


Dear Clay:


This agreement (the “Agreement”) sets forth the terms upon which you will
provide services to Colfax Corporation (the “Company”) as an independent
contractor commencing on January 1, 2016 (the “Effective Date”), following the
termination of your employment under Section 4 of the Executive Employment
Agreement (as defined in Section 12 hereof) and retirement in connection
therewith effective at the end of the day on December 31, 2015.


1.Engagement. During the Term (as defined in Section 2 hereof), you will serve
as a consultant to the Company and will be reasonably available to perform
services as reasonably requested by the Board of Directors and/or the Chief
Executive Officer of the Company. Such services will include, but not be limited
to, providing transition advice to the Board of Directors and the Chief
Executive Officer of the Company (the “Services”). You will perform the Services
(a) on dates and times that you and the Company may from time to time reasonably
agree, and (b) at the Company’s offices or at such other locations that you and
the Company may from time to time reasonably agree. Your Services shall not
exceed fifty percent (50%) of the average level of services you have previously
provided as an employee of the Company. During the time that you are not
providing the Services to the Company and its affiliates, you may accept other
engagements and may participate in any other activities without obtaining the
Company’s approval thereof; provided, however, that such other engagements and
activities do not violate any Company policies, the terms of this Agreement or
the surviving terms of the Executive Employment Agreement and do not prevent or
interfere with your ability to provide the Services hereunder.


2.Term. The term of this Agreement and your consulting arrangement hereunder
will begin on the Effective Date and will end on February 26, 2016 (such period,
the “Term”), unless earlier terminated by either party. On such termination, all
earned, accrued, but unpaid, fees and reasonable out-of-pocket expenses
hereunder will be due and payable to you, and for the avoidance of doubt, no
further fees, expenses or other amounts will be payable hereunder.


3.Termination. Your consulting relationship and this Agreement may be terminated
at any time for any reason by you, provided that you will be required to give at
least ten (10) days advance written notice of any termination of the Services
during the Term.


4.Fees. The Company agrees to pay you a calendar-based monthly fee for January
and February in the amount of twenty thousand dollars ($20,000.00) per month
during the Term for the Services. The Company will not withhold any federal,
state or local taxes or other withholdings from the fees payable to you
hereunder, and all local, state or federal taxes, together with all governmental
filings related thereto, arising out of the performance of the Services by you
or resulting from the compensation paid under this Agreement will be the sole
responsibility of you. You agree to indemnify, defend and hold the Company
harmless from any liability for, or assessment of, any claims or penalties with
respect to such withholding taxes, labor or employment requirements, including
any liability for, or assessment of, withholding taxes imposed on the Company by
the relevant taxing authorities with respect to any fees paid to you.


5.Expenses. The Company will reimburse you for all reasonable, ordinary and
necessary expenses incurred by you in connection with the Services provided
hereunder. Reimbursement of expenses payable hereunder in respect of the
Services performed will be made within a reasonable period of time following
your submission to the Company of a statement in a form acceptable to the
Company for such expenses.


6.Independent Contractor.


a.You will act in the capacity of an independent contractor with respect to the
Company. You will not be, nor represent yourself as being, an employee or agent
of the Company or as being authorized to bind the Company.


b.As an independent contractor, you represent that you have the right to sole
control of the manner and direct the means and methods of performing the
Services under this Agreement; provided, however, you will accept any reasonable
directions issued by the Company pertaining to the goals to be attained and the
results to be achieved by you.


c.As an independent contractor, you will not have the status of or be considered
an employee of the Company. You will not be eligible to participate as an
employee in any employee benefit, group insurance or executive compensation
plans or programs or any other benefit or compensation maintained by the Company
for its respective employees and executives, except pursuant to the terms of any
award agreements in effect at the time of your retirement under the Company’s
2008 Omnibus Incentive Plan and 2008 Omnibus Incentive Plan, as amended and
restated April 2, 2012 (the “Omnibus Plan”). For the avoidance of doubt, the
Compensation Committee of the Company has set forth that the Services constitute
continued “Service” to the Company under the Omnibus Plan and any award
agreements governed thereby and termination of “Service” to the Company under
the Omnibus Plan shall take place at the conclusion of the Term. In addition,
the Company will not provide Social Security, unemployment compensation,
disability insurance, workers’ compensation or similar coverage, or any other
statutory benefits, to you.


d.You agree to incur all expenses associated with performance of the Services
hereunder, except as expressly provided in this Agreement.


7.Confidential Information. You acknowledge that during the Term you will have
access to information that is treated as confidential and proprietary by the
Company and its affiliates, including, without limitation, trade secrets,
technology, and information pertaining to business operations and strategies,
customers, pricing, marketing, finances, sourcing, personnel, or operations of
the Company or its affiliates, in each case whether spoken, written, printed,
electronic or in any other form or medium (collectively, the “Confidential
Information”). Any Confidential Information that you develop in connection with
the performance of the Services hereunder will be subject to the terms and
conditions of this Section 7. You agree to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services hereunder. You will notify the Company immediately in the event you
become aware of any loss or disclosure of any Confidential Information.
Confidential Information will not include information that (a) is or becomes
generally available to the public other than through your breach of this
Agreement, or (b) is communicated to you by a third party that had no
confidentiality obligations with respect to such information. Nothing herein
will be construed to prevent disclosure of Confidential Information as may be
required by applicable law or regulation, or pursuant to the valid order of a
court of competent jurisdiction or an authorized government agency, provided
that the disclosure does not exceed the extent of disclosure required by such
law, regulation or order. You agree to provide written notice of any such order
to an authorized officer of the Company sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion. The provisions of
this Section 7 are in addition to, and do not supersede, the provisions of
section 6.1 of the Executive Employment Agreement.


8.Amendments and Modifications. This Agreement may not be amended, modified or
changed in any respect except in writing duly signed by the party against whom
enforcement of such amendment, modification or change is sought.


9.Assignment. You will not assign any rights, or delegate or subcontract any
obligations, under this Agreement without the Company's prior written consent.
Any assignment in violation of the foregoing will be deemed null and void. The
Company may freely assign its rights and obligations under this Agreement at any
time.


10.Section Headings. The section headings used in this Agreement are included
solely for convenience and will not affect, or be used in connection with, the
interpretation of this Agreement.


11.Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof.


12.Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties with respect to the subject matter hereof. This Agreement supersedes
all prior agreements, contracts and understandings, and constitutes the entire
agreement regarding services you are to provide to the Company, except as
provided herein. For purposes of clarification, this Agreement supersedes the
Executive Employment Agreement entered into as of March 24, 2011 between you and
the Company, and amended April 22, 2012 (the “Executive Employment Agreement”),
other than section 4 and 6 of the Executive Employment Agreement which survives
your termination of employment with the Company and remain in full force and
effect, as provided therein. You agree that you are not entitled to receive any
payments or benefits under the Executive Employment Agreement other than as
provided in section 4 thereof.


13.Governing Law. This Agreement is governed by and is to be construed,
administered and enforced in accordance with the laws of the State of Maryland,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof.


14.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in the City of
Washington, D.C. by three arbitrators in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, you and the Company
hereby consent to the jurisdiction of any or all of the following courts: (i)
the United States District Court for the Fourth Circuit, (ii) any of the courts
of the State of Maryland, or (iii) any other court having jurisdiction. You and
the Company further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. You and the Company hereby waive, to
the fullest extent permitted by applicable law, any objection which you or the
Company may now or hereafter have to such jurisdiction and any defense of
inconvenient forum. You and the Company hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law. You and the Company
hereby agree to bear its or his own costs and expenses arising in connection
with any arbitration proceeding pursuant to this Section 14. Notwithstanding any
provision in this Section 14, you shall be paid compensation due and owing under
this Agreement during the pendency of any dispute or controversy arising under
or in connection with this Agreement.


15.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be effective only upon delivery and thereafter will be deemed
to be an original, and all of which will be taken to be one and the same
instrument with the same effect as if each of the parties hereto had signed the
same signature page.


If this Agreement correctly sets forth our agreement regarding your consulting
services, please sign and date the enclosed copy where indicated and return it
to me.


Sincerely,




/s/ Matthew Trerotola




Matthew Trerotola
CEO and President of Colfax Corporation




ACKNOWLEDGED AND AGREED


/s/ Clay H. Kiefaber
_____________________________________
Clay H. Kiefaber

1
  
  